Citation Nr: 1827152	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  16-55 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than July 11, 2014, for the award of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression, and to include whether clear and unmistakable error (CUE) was made in the December 2004 and March 2012 rating decisions that denied service connection.


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.  The Board notes that the DD-214 is unavailable and the dates of service were clarified by the Veteran.  See December 2017 VA 27-0820 Report of General Information. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 and a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Board remanded this matter twice in August 2017 in order to afford the Veteran a video conference hearing as she requested.  The Board acknowledges that the Veteran desired a hearing and had every intention of appearing.  Unfortunately, she has since communicated that she is unable to travel long distances and the nearest VA location to hold hearings would have required her to travel three hours.  In a statement submitted January 2018 she withdrew her request for a hearing, stating that she was "writing this statement in lieu of the video conference that I requested."  Therefore the Board finds that the Veteran has withdrawn her request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the December 2004 and the March 2012 rating decisions, that the RO incorrectly applied the statutory and regulatory provisions existing at that time.  She has not identified a specific error of fact or law in the rating decisions that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

2.  The Veteran filed an original claim for entitlement to service connection for PTSD in May 2004, which was denied in an unappealed rating decision issued in December 2004.  

3.  The Veteran filed a petition to reopen her claim for PTSD in September 2011, which was denied in an unappealed rating decision issued in March 2012.  

4.  The Veteran filed a new petition to reopen her claim in July 2014, was afforded a VA examination in support of her claim, and service connection for an acquired psychiatric disorder, to include PTSD with depression, was granted in a November 2014 rating decision, with an effective date of July 11, 2014- the date of her new petition to reopen. 


CONCLUSIONS OF LAW

1.  The December 2004 and the March 2012 rating decisions did not contain CUE in denying service connection for the Veteran's PTSD.  38 U.S.C. §§ 5107, 5109A, 7105 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.303, 3.304, 20.1404 (2017).

2.  The criteria to award an effective date earlier than July 11, 2014 for the grant of service connection for PTSD have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

An unappealed rating decision is final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE.  38 U.S.C. § 7105 (2012).  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision. 38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).  CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1404 (2017).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253(1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (holding that a valid CUE claim requires that the veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel, 6 Vet. App. 242; Fugo v. Brown, 6 Vet. App. 40 (1993).

In addition, in order for a claimant to successfully establish a valid claim of CUE in a final decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error which, if true, would be clearly and unmistakably erroneous on its fact, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error. Luallen v. Brown, 8 Vet. App. 92, 94(1995); Fugo, 6 Vet. App. 40.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996). 

As a preliminary matter, the Board finds that the appellant has pleaded CUE with the rating decisions with specificity, and the Board will adjudicate the claim on appeal.

Factual Background and Analysis 

The Veteran first filed a claim of service connection for PTSD in May 2004 and it was denied in a December 2004 rating decision.  The Veteran did not appeal this decision and it became final.  She filed a petition to reopen her claim in September 2011 and the claim was denied in a March 2012 rating decision.  The Veteran did not appeal this decision and it became final.  See 38 C.F.R. § 20.1103.

In July 2014 the Veteran filed a new petition to reopen her claim.  In a November 2014 rating decision the RO reopened the previously denied and final claim and granted service connection with an effective date of July 11, 2014- the date of her claim to reopen. 

The Veteran contends that CUE was created in the denials of the original claim for service connection and the petition to reopen the claim.  She contends that the RO failed in its duty to notify her by not providing proper VCAA notice, that a pertinent service treatment record was not considered, that a lay statement from her sister was not associated with the file during the time of the denial, and that she should have been afforded a VA examination when she first filed her claims in 2004 and 2011.  See November 2014 notice of disagreement, April 2015 VA Form 9, and September 2015 Appellate Brief.  

After carefully reviewing all evidence in the record, the Board is unable to find CUE in the previous rating decisions.

We will discuss each contention.  The Veteran contends that VA failed to provide her with the proper notification so that she would know how to successfully develop her claim.  It is "impossible for a breach of the duty to assist to form the basis for a CUE claim."  Cook v. Principi, 318 F.3d 1334, 1346-47 (Fed. Cir. 2002).  Moreover, in the original claim, the Veteran raised the issue of military sexual trauma and VA mailed her a notice letter in May 2004 that included the required language when military sexual trauma is asserted.  

The Veteran contends that the RO did not consider the service treatment record dated April 1963 that indicates a history of depression and irregular menstruation.  She argues that this is pertinent because her military sexual trauma involved a rape and she contends that she became pregnant as a result of a consensual relationship with her boyfriend and her irregular period indicates that she was pregnant at the time of separation.  As pointed out by the September 2015 Appellate Brief, the December 2004 rating decision clearly lists service medical and personnel records for the period from June 1960 to June 1963, and reference is made to service treatment records in the decision.  Therefore, the Board finds that the April 1963 service treatment was part of the record at the time of the December 2004 rating decision and was considered by the RO.  The Veteran's assertion that the "rating decision failed to give a full and sympathetic reading of the records" amounts to a disagreement with how the facts were weighed, which cannot be the basis for CUE.

The Veteran contends that her sister provided a statement that was submitted in 2004 and VA failed to associate this with the file.  The Veteran's sister provided a letter attesting that she did submit a letter in May 2004.  Upon review of the record there is nothing to indicate that the statement by the Veteran's sister was received by VA prior to July 2014.  There is a presumption of regularity and this has not been rebutted.  Government employees, to include VA employees, are presumed to have properly discharged their official duties.  This "presumption of regularity" may only be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption"); Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (holding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary").  Here, although both the Veteran and her sister contend that the sister's statement was mishandled, the Board cannot find that the Veteran has rebutted the presumption.  The Veteran has not presented any clear evidence indicating that a letter was actually submitted to VA in May 2004 or received by VA.  As such, the presumption of regularity attaches, and the Board finds that VA did not receive the statement from the Veteran's sister until July 2014.

Lastly, the Veteran contends that VA should have provided her with a VA examination in 2004 or 2011.  Once again, it is "impossible for a breach of the duty to assist to form the basis for a CUE claim."  Cook, 318 F.3d at 1346-47.  In reaching this decision, the Board recognizes that the claim was subsequently granted after the Veteran sought to reopen it in July 2014.  In the November 2014 rating decision the RO specifically states that depression and nervous problems were noted at discharge and that a VA examination was requested.  This medical opinion confirmed a PTSD diagnosis under the DSM-5 criteria and clearly opined in favor of a medical nexus between the Veteran's PTSD and military sexual trauma.  This opinion essentially cured the defective elements in the prior claims. Unfortunately, that opinion, or any such opinion was not of record at the time of the previous denials, and cannot be considered in evaluating CUE. 

When the RO fails in its duty to assist an appellant, that appellant must file a timely appeal.  If the appellant fails to do so, the decision becomes final, and the only way to overcome that decision is through CUE.  As discussed above, CUE is a limited remedy based exclusively on the evidence as it existed at the time of the decision.  In short, a failure in the duty to assist a claimant in developing a claim can never constitute CUE.  In this case, the Veteran did not file a timely appeal to either of the rating decisions; rather she filed a petition to reopen six years after the December 2004 rating decision became final and later over year after the March 2012 rating decision became final.  The Board is limited to reviewing the evidence as it existed at the time of the most recent final 2012 denial, not as it might have existed had the duty to assist been properly carried out.  Unfortunately, as it existed, there was simply insufficient evidence in the record to connect the Veteran's PTSD to service, and as such, there is no error in the conclusions that were reached in the previous rating decisions. 

The Board is truly sympathetic to the Veteran's claim, and regrets that a favorable decision could not be reached.  However, after a careful review of the entire record the Board finds that the rating decisions did not contain CUE.  With that being said, the Board all will consider and discuss all available theories of relief.  

As the Board has found there is no CUE in the December 2004 and March 2012 rating decisions, the Board will review whether the Veteran is entitled to an earlier effective under 38 C.F.R. § 3.400.  

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(2).  A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).

The Veteran is seeking an effective date earlier than July 11, 2014, for the grant of service connection for PTSD.  

The Veteran's original claim for service connection for PTSD was filed in May 2004.  This claim was denied in a December 2004 rating decision.  The Veteran did not appeal this decision.  In December 2004 the Veteran was provided with a letter that explained to her that she had until December 2005 to file an appeal.  Enclosed with this letter was VA Form 4107, "Your Rights to Appeal Our Decision."  The Veteran failed to file a notice of disagreement or submit any material evidence within one year, and the December 2004 rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 3.104. 

The Veteran filed her first petition to reopen her PTSD claim in September 2011.  This claim was denied in a March 2012 rating decision.  The Veteran did not appeal this decision.  In March 2012 the Veteran was provided with a letter that explained that she had until March 2013 to file an appeal and included appeal rights.  The Veteran failed to file a notice of disagreement or submit any material evidence within one year, and the March 2012 rating decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.104.

The Veteran filed another petition to reopen her PTSD claim on July 11, 2014.  In a November 2014 rating decision, the RO granted service connection for PTSD, assigning a 50 percent disability rating with an effective date of July 11, 2014.  

The Board acknowledges the Veteran's belief that an effective date earlier than July 11, 2014, is warranted.  However, the evidence of record does not support an effective date earlier than her most recent claim to reopen that was received in July 2014.  After the most recent final decision in March 2012, the earliest date that the Veteran expressed an intent to reopen her claim for service connection is July 11, 2014: the presently assigned effective date.  The Board appreciates the Veteran's position and contentions; however, there is no legal basis on which to grant this claim.

Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400(r).  Thus, the July 11, 2014 date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the later of the two dates controls.  38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than July 11, 2014, for the award of service connection for an acquired psychiatric disorder, to include PTSD with depression, is denied.

There was no clear and unmistakable error in the December 2004 and March 2012 rating decisions that denied entitlement to service connection for PTSD.



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


